Case: 16-15913    Date Filed: 02/23/2017   Page: 1 of 3




                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 16-15913
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:14-cv-00083-LGW-RSB



MONTRE' MERRITT,

                                                         Plaintiff-Appellant,

                                 versus

COREY GAY,

                                                        Defendant-Appellee,
CITY OF WAYCROSS, GEORGIA,

                                                                   Defendant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                           (February 23, 2017)
                Case: 16-15913        Date Filed: 02/23/2017      Page: 2 of 3


Before TJOFLAT, HULL, and JULIE CARNES, Circuit Judges.

PER CURIAM:

       Plaintiff Montré Merritt appeals the district court’s order granting summary

judgment in favor of defendant Corey Gay on Merritt’s claims against Gay

individually under 42 U.S.C. § 1983 and state law. Merritt claimed that Gay, a

City of Waycross police officer, violated his Fourth Amendment rights and state

law when Gay conducted a traffic stop of Merritt’s vehicle and briefly detained

him. As to the § 1983 claims, the district court concluded that Merritt failed to

show that Officer Gay violated his Fourth Amendment rights or, alternatively, that

those Fourth Amendment rights were clearly established. As to the state law

claims, the district court concluded that Gay enjoyed official immunity because he

was performing discretionary acts during the traffic stop and Merritt had not shown

that Gay acted with actual malice.1

       After careful review of the record and the parties’ briefs, we affirm the

district court’s grant of summary judgment in favor of defendant Gay on the basis

of the district court’s thorough and well-reasoned order of August 9, 2016.

       Merritt’s argument that the district court failed to view the facts in the light

most favorable to him is without merit. The district court’s 44-page order


       1
        Merritt does not appeal the district court’s grant of summary judgment to the City of
Waycross on all of Merritt’s claims or to Gay on Merritt’s claims against him in his official
capacity.
                                                2
               Case: 16-15913     Date Filed: 02/23/2017   Page: 3 of 3


meticulously reviewed the summary judgment facts and, in compliance with

Federal Rule of Civil Procedure 56(c) and (e), relied upon either undisputed facts

or, where there was a dispute about a material fact, Merritt’s version of the facts.

      Furthermore, the district court properly considered Officer Gay’s

perspective, including Gay’s mistaken belief that Merritt was not wearing a

seatbelt, when it evaluated whether probable cause or reasonable suspicion

supported the traffic stop. As the district court explained, a police officer’s

reasonable but incorrect assessment of the facts may provide the objective basis for

probable cause or reasonable suspicion to initiate a traffic stop. See United States

v. Chanthasouxat, 342 F.3d 1271, 1276 (11th Cir. 2003) (explaining that, under the

Fourth Amendment, the propriety of a traffic stop does not depend on whether the

driver actually committed a traffic offense, but whether it was reasonable under the

circumstances for the officer to believe a traffic offense had been committed).

      AFFIRMED.




                                           3